DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election, with traverse, of Group II, in the reply filed on 07/15/22, is acknowledged.  The traversal is on the ground(s) that IgA is not the shared feature but rather the claims have novelty over Takesako et al. because each group has its own feature distinct from Takesako (see listing of 7 bullet points in Remarks, pages 6 and 7). 
This is not found persuasive because Applicant failed to point to a shared feature among the groups, but instead highlighted the fact that there is no shared feature.  For example, Group II, subsequently amended from a product to a method, requires administration of either (a) a reaction substrate for an antibacterial protein; (b) bacteria of the genus Lactobacillus; OR (c) an antibiotic, to a patient suffering from a disease caused by excessive IgA. However, the other groups do not require administration of anything because other groups each have claimed options encompassing embodiments in the alternative. For example, see inducing gene expression, enhancing expression, and/or enhancing activity in independent claim 6, and/or lowered gene expression and lowered activity, in independent claim 9; none of which are required by elected Group II, even after amending the group from a product to a method. Thus, it remains the Office’s position that unity of invention is lacking because there appears to be no shared technical feature, and thus, by definition, there can be no special technical feature according to PCT Rule 13.2. Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Status
3.  The amendment, filed 07/15/22, has been entered. 

4.  Claims 1-20 are pending. Claims 4, 5, 6 and 8 are amended. Claims 1-3 and 6-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/15/22. Claims 4 and 5 are under examination.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 11/04/19 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

6.  The listing of references within the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.
Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.  Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “... D-amino acids or D-amino acid derivatives”; however, it is unclear what a D-amino acid derivative encompasses and thus, there is ambiguity in scope. For example, to what degree of derivation is included and/or excluded? It is noted that the specification does not explicitly define these derivatives. Thus, clarification is required to clearly ascertain the metes and bounds of this claim. 
	
Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.  Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al 2001 (US 6,316,502).
	Instant claims are drawn to methods comprising administering (1) a reaction substrate for an antibacterial protein of an intestinal innate immune system; (2) bacteria of genus Lactobacillus; or (3) an antibiotic, to a patient suffering from a disease caused by excessive IgA.
	Lai teaches therapeutic methods comprising administration of an antibiotic to patients in need thereof, including those with glomerulonephritis (i.e. a disease caused by excessive IgA; e.g. see Lai claims 1, 3, and 5; meeting limitations found in instant claim 4). 
Therefore, Lai anticipates the invention as claimed.

Claim Rejections - 35 USC § 102
12.  Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borody 2004 (US 2004/0028689).
	Borody teaches therapeutic methods for treating chronic disorders, including glomerulonephritis (i.e. a disease caused by excessive IgA), associated with the presence of abnormal microflora comprising administering an effective amount of Lactobacillus bacteria to a subject in need thereof (e.g. see Borody claims 38, 64, and 72; meeting limitations found in instant claim 4).
	Therefore, Borody anticipates the invention as claimed. 

Claim Rejections - 35 USC § 102
13.  Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride et al. 2005 (US2005/0025709).
	McBride teach therapeutic methods for treating disease conditions, including IgA nephropathy (i.e. a disease caused by excessive IgA), comprising administering an effective amount of compositions comprising D-amino acids (i.e. a reaction substrate; e.g. see McBride claims 1, 52, 128, and 141-143; meeting limitations found in instant claims 4 and 5).
	Therefore, McBride anticipates the invention as claimed.

Conclusion
14. No claims are allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645             
                                                                                                                                                                                           September 2, 2022